[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Certificate, C-247 authorizing the transportation of household goods, for hire, by motor vehicle, was issued to the appellant Alden R. Carter dba John Moore Moving and Storage by Decision dated February 15, 1979.
The appellant Alden R. Carter dba John Moore Moving and Storage has not engaged in the transportation of household goods for hire by motor vehicle from its headquarters of record, or from any other address since the incorporation of the co-appellant Abacus Ltd. dba Abacus Transfer and Storage in 1985 and is non-existent as a business entity.
The appellant, Alden R. Carter dba John Moore Moving and Storage, never made any application, accompanied by the appropriate fees, to the appellee for the sale and transfer of Certificate C-247 since February 15, 1979.
The appellant, Alden R. Carter, dba John Moore Moving Storage, has not purchased Identification Stamps or insured motor vehicles since 1985.
The co-appellant, Abacus Ltd. dba Abacus Transfer and Storage, is a domestic corporation which has engaged in the intrastate transportation of household goods, for hire by motor vehicle.
The co-appellant, Abacus Ltd. dba Abacus Transfer and Storage, has never submitted a proper application accompanied by CT Page 3396 the required fee for certificate authority to transport household goods for hire, by motor vehicle, nor has it ever been granted such certificate authority by the appellee.
The co-appellant, Abacus Ltd. dba Abacus Transfer and Storage, has never purchased Identification Stamps for or insured the motor vehicles used by it in the transportation of household goods.
Based on the above, a hearing was held before the Commission and as a result of said hearing, the Commission found that the appellant Alden R. Carter dba John Moore Moving and Storage has not been providing services authorized and required by Certificate C-247 and that the co-appellant Abacus Ltd. dba Abacus Transfer and Storage has been operating as a common carrier without proper certification by the Department of Public Utility Control.
By Decision dated June 28, 1989, the Commission ordered that Certificate C-247 issued to appellant Alden R. Carter dba John Moore Moving and Storage authorizing the transportation of household goods for hire, by motor vehicle be revoked and that the co-appellant Abacus Ltd. dba Abacus Transfer and Storage cease and desist from the intrastate transportation of property for hire, by motor vehicle, and from holding itself out to the general public as a motor common carrier.
The appellants appealed to this court from said decision claiming that said decision was unreasonable, discriminatory and confiscatory and also asked for money damages.
A hearing was held before this court on August 8, 1990.
The claim for money damages was abandoned by the appellants in open court on August 8, 1990 before the undersigned.
At said hearing, two witnesses testified for the appellant, namely Sally Horvath an officer and incorporator of the co-appellant Abacus Ltd. dba Abacus Transfer and Storage and Alden R. Carter, the sole proprietor of the appellant Alden R. Carter dba John Moore Moving and Storage and the sole stockholder of the co-appellant Abacus Ltd. dba Abacus Transfer and Storage.
After hearing the testimony of Ms. Horvath and Mr. Carter, this court finds aggrievement on the part of the appellants.
The law is clear that this court's review of the Commission's decision is of limited scope. This court does not and cannot redetermine factual issues or weigh the credibility CT Page 3397 of witnesses.
This court cannot substitute its discretion for that legally vested in the Commission but must determine on the record whether there is a logical and rational basis for the decision of the Commission or whether in the light of the evidence, it has acted illegally or in abuse of its discretion.
The appellants have the burden of proof as to the existence of any abuse.
The appellants have not met this burden.
Further, after reviewing the entire record presented to this court, this court finds the evidence sufficient to support the Commission's decision to revoke Certificate C-247 issued to appellant Alden R. Carter dba John Moore Moving and Storage for repeated and willful violations of the provisions of Chapter 285
of the Conn. Gen. Statutes and the regulations of the department and to order the co-appellant Abacus Ltd. dba Abacus Transfer and Storage to cease and desist from the intrastate transportation of property for hire, by motor vehicle, and from holding itself out to the general public as a motor common carrier.
Accordingly, the appeal is dismissed.
DAMIANI, J.